Opinión concurrente y disidente emitida por la
Juez Asociada Señora Naveira de Eodón.
Estamos de acuerdo con la conclusión de la mayoría del Tribunal de dejar sin efecto la orden del tribunal de instancia que prohíbe la implantación de la Ley de Cierre, Ley Núm. 306 de 15 de mayo de 1938, según enmendada, 33 L.P.R.A. sees. 2201-2205, contra el demandante-recurrido, Pueblo International, Inc., hasta que se aprobara por el Departamento de Comercio el reglamento dispuesto por la enmienda intro-ducida a dicha Ley el 4 de junio de 1983 por la Ley Núm. 100 (33 L.P.R.A. see. 2201).
I
Procede en primer término analizar la sentencia dictada el 25 de septiembre de 1985, que es la que sirvió de base a la orden de 3 de abril de 1986 que tenemos ante nuestra conside-ración. El tribunal utilizó básicamente dos fundamentos para llegar a su decisión: (1) “que a [esa] fecha no exist [ía] man-dato de ley suficiente que oblig[ara] al demandante al cierre de sus establecimientos sitos en Puerto Rico”; (2) que no existía “una controversia real entre las partes de naturaleza justiciable”. Ambos fundamentos se encuentran entrelazados, ya que parten de la premisa de que las enmiendas introduci-das por la Ley Núm. 100, supra, st, la Ley de Cierre, que re-quiere la aprobación de un reglamento por el Departamento de Comercio para la definición de los establecimientos sitos en las zonas de interés turístico dedicados predominantemente a la venta de artículos de tal género, imposibilitaban la implanta-ción de dicha ley hasta que se aprobara el reglamento. En su parte dispositiva, la sentencia no contiene una orden ni pro-híbe expresamente la ejecución de un acto. Se limita a hacer *252referencia a los fundamentos y ordenar el archivo sin per-juicio. (1)
De una lectura conjunta de la sentencia y la moción de los funcionarios del Estado, demandados-recurridos, que dio base a la misma, se puede colegir que el tribunal confió en las ma-nifestaciones de política pública allí vertidas, y por ende, en el cumplimiento voluntario por parte del Estado de la prohibi-ción de implantar la Ley de Cierre, implícita en los funda-mentos de la sentencia. Al entender en la moción para ejecutar la sentencia o emitir la orden en aseguramiento de sentencia, la intención del tribunal, en el ámbito que abarca su dictamen, no perdió vigencia por el solo hecho de que se ordenó el archi-vo del caso sin perjuicio. Rechazamos la interpretación lite-ralista de la sentencia, no es el nombre con que se denomina un acto el que determina su naturaleza, sino su contenido, según éste surge de un análisis del mismo y de todas las cir-cunstancias que lo rodean. (2)
De ahí la conceptuación que sobre la sentencia hicieron las partes en términos de su declaración de derechos. No hay duda de que hubo un suspenso de la controversia principal, en cuan-to a la vigencia y aplicación de la ley. Aun así el tribunal hace mención en la sentencia a la falta de un mandato de ley suficiente que permitiera poner en vigor la legislación en con-*253troversia. Igualmente, la posición asumida por el Estado al abstenerse de aplicar la ley contribuyó poderosamente a la paralización de los procedimientos. Recuérdese que fue el pro-pio Estado quien solicitó del tribunal que dejara sin efecto un injunction preliminar que le prohibía aplicar la ley. En tal sentido es argüible la posición del recurrido en este caso de que el Estado por aquiescencia se allanó a la apreciación del tribunal de que la legislación, de su faz, sin el reglamento, no era autoejeeutable. La comparecencia del Estado ante el tribunal de instancia demuestra una intención de corregir esa situación. El tribunal aparentemente entendió innecesario emitir una orden en esa etapa habida cuenta de la posición asumida por el Estado y la anuencia del demandante. Ello unido al fundamento de derecho esbozado en la sentencia de que la ley constituía un mandato insuficiente por adolecer de vaguedad atribuible a la falta de un reglamento, creó una ex-pectativa de adhesión al cumplimiento de lo expresado por las partes.
A pesar de lo anterior, el Estado llevó a cabo gestiones para poner en vigor, sin ninguna alteración, la misma ley que pocos meses antes había sido suspendida por “insuficiencia” o vaguedad atribuible a la falta de reglamentación. Si bien no se discute su derecho a variar de posición conforme a una política pública cambiante, no puede sostenerse que su con-ducta procesal y manifestaciones anteriores no tengan con-secuencias jurídicas y el tribunal de instancia no las pueda tomar en consideración en relación con la interpretación que haga de su propia sentencia.
Bajo estas circunstancias particulares, nada impedía al tribunal de instancia entender en la solicitud del demandante al amparo de las Reglas 56.3 y 56.5 de las Reglas de Procedi-miento Civil de 1979 (32 Ap. Ill, Rs. 56.3 y 56.5) para inter-pretar el ámbito de su dictamen y “hacer efectiva la senten-*254cia” en los términos anteriormente descritos. (3) La expecta-tiva creada al recurrido mediante la conducta del Estado, así como la declaración de derechos contenida en la sentencia original, constituyen dos factores adicionales que el tribunal podía tomar en consideración al ejercitar su jurisdicción sobre la controversia y las partes. (4) Al amparo de la Regla 56.3 el tribunal reafirmó los fundamentos de su sentencia y le ordenó a los demandantes que se abstuvieran de poner en vigor la Ley de Cierre y el Reglamento de Competencia Justa Núm. YII hasta tanto no se promulgase y convirtiese en efectivo el reglamento a ser aprobado por el Departamento de Comercio. Para esta parte de su orden no exigió fianza. De otra parte, bajo la Regla 56.5 el tribunal dispuso “que en caso de que se prepare el reglamento de ley y en el proceso de la implemen-tación del mismo no provea un término de por lo menos diez (10) días para su vigencia; para que dicho reglamento pu-diere obligar al aquí demandante se le tendrá que notificar copia fiel con no menos de diez (10) días de anticipación, con-forme requiere la Regla 67.2 y 67.3 de Procedimiento Civil de 1979”.
No es hasta el 3 de abril de 1986 que el tribunal emite por primera vez, después de dictada la sentencia, una orden ex-presa que prohibía al Estado la ejecución de un acto. Esta orden constituyó un injunction del tipo prohibitorio perma-nente. Al ejercer su discreción para emitir esta orden no con-*255tenida en la sentencia previa, ya fuere a tenor con la Regla 56.5 o la 57, conforme los requisitos mínimos del debido pro-ceso de ley, el tribunal debió escuchar no solamente las alega-ciones del demandante, sino también los fundamentos que tenía el Estado para variar la política pública y oponerse a la orden solicitada, además de cualesquiera otras circunstancias concurrentes al caso. Véase Torres Ponce v. Jiménez, 113 D.P.R. 58, 60-61 (1982).
En P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200, 202 (1975), expresamos que al determinar si concede o no un remedio provisional de esta naturaleza el tribunal debe considerar los siguientes criterios: “la naturaleza de los daños que pueden ocasionárseles a las partes de concederse o denegarse el injunction; su irreparabilidad o la existencia de un remedio adecuado en ley; la probabilidad de que la parte promovente prevalezca eventualmente al resolverse el litigio en su fondo; la probabilidad de que la causa se torne en acadé-mica de no concederse el injunction y, sobre todo, el posible impacto sobre el interés público del remedio que se solicita.” El injunction permanente también requiere la celebración de vista y la consideración de la mayor parte de estos criterios. Cf. A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903, 906 (1975); véase D. Rivé Rivera, El Injunction en Puerto Rico, 53 Rev. Jur. U.P.R. 341, 354 y ss. (1984).
En el presente caso se trata de una orden dictada contra el Estado cuyo efecto es paralizar de forma permanente la implantación de una ley. Dicha orden iba dirigida a conjurar los efectos de un cambio dramático en las circunstancias y re-laciones entre las partes, creado por el cambio en la posición del Estado respecto a la política pública de implantación de la Ley de Cierre. (5) Esta situación justificaba con mayor razón *256la celebración de una vista por el tribunal para atender los planteamientos de las partes, en especial el posible impacto público y a terceras personas del remedio solicitado.
Por los fundamentos antes expuestos y tomando en con-sideración que el 17 de abril de 1986 se radicó en el Departa-mento de Estado el reglamento titulado Reglamento para identificar establecimientos comerciales exentos de la Ley de Cierre en Zonas de Interés Turístico, aprobado por el De-partamento de Comercio al amparo de la Ley Núm. 100, supra, (6) debe expedirse el auto de certiorari, dejarse sin efecto la orden recurrida, devolverse el caso con instrucciones de que se considere la solicitud de la parte demandante-re-currida Pueblo como una bajo la Regla 56.5 o bajo la Regla 57, y se celebre vista inmediatamente, se permitan las enmiendas a las alegaciones que se estime sean pertinentes (7) y nece-sarias y se resuelva prontamente esta importante controver-sia. (8)
—O—

(1)La sentencia interpreta y analiza la Ley de Cierre, 33 L.P.R.A. sees. 2201-2205, según ésta quedó enmendada por la Ley Núm. 100 (31 L.P.R.A. see. 2201), por lo que tenemos que entender que la demanda original quedó implícitamente enmendada por las posiciones adoptadas por las partes.


(2)Este mismo principio legal se recoge en la Regla 70 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III, Regla 70); A.T.P.R. v. Padín Santiago, 104 D.P.R. 426 (1975); Correa Negrón v. Pueblo, 104 D.P.R. 286, 293 (1975); Soc. de Gananciales v. Soc. de Gananciales, 104 D.P.R. 50, 52 (1975); Lebrón Velazquez v. Romero Barceló, 101 D.P.R. 915, 921 (1974); Cruz v. Director de la Lotería, 94 D.P.R. 260, 264 (1967).
Una norma similar la hemos adoptado en cuanto a la interpretación de estatutos. Passalacqua v. Mun. de San Juan, 116 D.P.R. 618 (1985); Rivera Cabrera v. Registrador, 113 D.P.R. 661, 664-665 (1982). En general sobre interpretación, véase también R. Elfrén Bernier, Aprobación e inter-pretación de las leyes en Puerto Rico, Ed. Cultura, 1963.


(3) Implícitamente hemos reconocido la facultad de un tribunal para vindicar su dignidad cuando un litigante asume en el curso de un proceso judicial una posición contradictoria con los derechos que podría reclamar, induciéndolo a hacer pronunciamientos y determinaciones que luego pre-tende atacar o cuestionar. Municipio v. Comisión Servicio Público, 53 D.P.R. 276, 284-285 (1938).


(4) Compárese con lo resuelto en A.P.P.R. v. 'Tribunal Superior, 103 D.P.R. 903, 909 (1975), dijimos: “Un injunction no puede sobrevivir la ex-tinción del estado de derecho y circunstancias factuales que dieron lugar a su expedición. El remedio no se perpetúa más allá de su razón genésica. Los tribunales nunca deben ignorar cambios de relieve en la ley o en las cir-cunstancias que sostienen el injunction ....”


(5)La actuación, del tribunal de instancia se enmarca en la preserva-ción del status quo, confirmado por su sentencia, las posiciones de las partes y el estado de derecho que prevalecía antes de dictarse la sentencia de 25 de septiembre de 1985.


(6) E1 mismo 17 de abril de 1986 el Gobernador de Puerto Rico emitió una orden ejecutiva en el ejercicio de la facultad que le confiere la Sec. 11 de la Ley Núm. 112 de 30 de junio de 1957 (3 L.P.R.A. see. 1051) donde dispone que dicho Reglamento comenzaría a regir inmediatamente después de su aprobación.


(7) Sobre la posibilidad de enmendar las alegaciones en esta etapa, véase Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 737 esc. 4 (1984).


(8)E1 tribunal de instancia dentro de su discreción podrá considerar la deseabilidad de consolidar este caso con otros que planteen idénticas cues-tiones de derecho y reconocer el derecho de intervención a aquellas partes interesadas o perjudicadas por esta controversia. Chase Manhattan Bank v. Nesglo, Inc., 111 D.P.R. 767, 769-772 (1981); R. Mix Concrete v. R. Arellano & Co., 110 D.P.R. 869, 872-873 (1981).